ITEM 77C Exhibit 1 DREYFUS MANAGER FUNDS I - Dreyfus Midcap Core Fund (the "Fund") MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Stockholders of the Dreyfus Manager Funds I – Dreyfus Midcap Core Fund was held on March 27, 2013. Out of a total of 4,256,019.252 shares ("Shares") entitled to vote at the meeting, a total of 2,340,655.685 were represented at the meeting, in person or by proxy. The following proposal was not approved by the holders of the Fund’s outstanding Shares: Shares For Against Abstain To approve a merger of the Fund into Dreyfus Structured Midcap Fund 2,148,533.414 93,915.194 98,207.077
